March 5, 2015




                                     JUDGMENT

                   The Fourteenth Court of Appeals
                         BRENETTA SHERMAN, Appellant

NO. 14-14-00335-CR                              V.

                          THE STATE OF TEXAS, Appellee


                       ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is MODIFIED, to reflect that
(1) appellant entered a plea of not guilty to a jury; (2) the jury was charged by the court;
(3) the jury found appellant guilty; and (4) the jury assessed punishment at four years’
confinement in the Institutional Division of the Texas Department of Criminal Justice.
       The Court orders the judgment AFFIRMED as MODIFIED.
       We further order appellant pay all costs expended in the appeal.
       We further order this decision certified below for observance.